The question in this case arose upon an inquiry instituted by the house into the correctness of the return from Tewks-bury.2 It was referred to the committee on elections, and they reported thereon as follows :—
“ The committee on elections, to whom was referred the *428orders directing them to inquire into the correctness of the return from Tewksbury, ask leave to report, that, it having been stated to them that the record of the November town-meeting stood as follows:-whole number of votes, 176; necessary for a choice, 84; the sitting member had 85. They directed a summons to the town clerk to appear before them with the record. On inspecting the record, it appeared, that the figures, as above set forth, were there recorded. But the committee, on adding together the votes given for the various candidates, found that the aggregate amount was 166, and not 176, and the clerk stated that the 7 in place of the 6 was a clerical error of his own. The committee therefore request that they may be discharged from the further consideration of the order,”
The report was agreed to.1

 Same, 152.


 64 J. H. 199.